DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/10/2020 are hereby withdrawn.  New grounds for rejection are presented below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plasterer et al. (US 20150127290 A1)[hereinafter “Plasterer”], Pasolini et al. (US 20070143069 A1)[hereinafter “Pasolini”], and Patillo (US 20130212058 A1).
Regarding Claim 1, Plasterer discloses a method, comprising:
Fig. 1 – Accelerometer(s) 104, Sensor Data (x,y,z) 116, and Step Count 112];
determining whether the potential step represented by the multi-axis accelerometer data is a false positive by calculating statistical data from the multi-axis accelerometer data [Abstract – “Methods and systems for determining a user's steps in portable device include deriving amplitudes from raw sensor data; comparing the amplitudes to an amplitude threshold, and counting a step when one of the amplitudes exceeds the amplitude threshold to obtain a step count; determining a current gait type based on the step count; dynamically adjusting the amplitude threshold in order to reduce effects of swinging movements and false steps”]; and
if the potential step is not a false positive, performing a step detection process to determine whether the potential step is a countable step and, if so, incrementing a step counter [Abstract – “applying a post filter to the step count based on time between steps and a minimum number of prior consecutive steps to derive a filtered step count that reduces false readings due to short bursts of rapid movement by the user.”];
wherein the step detection process comprises:
determining a magnitude of the multi-axis accelerometer data to produce first intermediate data [Paragraph [0024] – “In one embodiment, the process may begin by deriving amplitudes from the raw sensor data (block 200).”];
filtering the first intermediate data to produce second intermediate data [Paragraph [0024] – “According to one aspect of the exemplary embodiment, in order to reduce extraneous amplitudes, the step count component 112 may further normalize or smooth the amplitudes using a current amplitude and at least one previous amplitude to generate smoothed amplitudes.”];
detecting peaks within the second intermediate data to produce third intermediate data [Paragraph [0024] – “The step count component 112 may then detect peaks and troughs from the smoothed amplitudes, as described further below.”];
performing an elaboration on the third intermediate data to produce fourth intermediate data [Paragraph [0025] – “The amplitudes are compared to an amplitude threshold, and a step is counted when one of the amplitudes exceeds the amplitude threshold to obtain a step count (block 202).”];
performing a debouncing operation on the fourth intermediate data to determine whether the potential step is a countable step [Paragraph [0026] – “The step count component 112 also attempts to reduce false peaks in the amplitudes by using the step count to determine a gait type of the user (block 204).  The gait type is then used to dynamically adjust the amplitude threshold in order to reduce effects of swinging movements and false steps (block 206).”Paragraph [0027] – “The step count component 112 may further apply a post filler to the step count based on time between steps and a minimum number of prior consecutive steps to derive a filtered step count 118 that reduces false readings due to short bursts of rapid movement by the user”]; and
incrementing the step counter if the potential step is a countable step [Paragraph [0027] – “outputs a filtered step count 118 (block 208).”];
wherein performance of the debouncing operation step includes counting a number of steps registered, and if the number of steps registered is equal to or exceeds Paragraphs [0054]-[0057] and Paragraphs [0079]-[0082]].
Plasterer fails to disclose that the debouncing operation step excludes potential steps falling below the minimum count threshold number.  However, Pasolini discloses a step thresholding operation in which potential steps falling below a minimum count threshold are discarded as false steps instead of being added to a true step count total [See Paragraphs [0005], [0008], [0024]-[0025], and [0033].  Paragraph [0033] – “If the number of valid control steps N.sub.VC is smaller than the second threshold number N.sub.T2 (output NO from block 260), the first condition of regularity is not satisfied, and the first regularity test indicates that there has not yet been identified a sequence of steps corresponding to a sufficiently regular gait, and hence the control unit 5 acquires once again a new sample of the acceleration signal A.sub.Z (block 200), without the total number of valid steps N.sub.VT being incremented.”].  It would have been obvious to discard steps below the minimum step count threshold because those motions could correspond to movements that are not actual steps (picking up the device, standing up, putting on shoes, movements during periods of rest instead of walking/running, etc.).
Plasterer also fails to disclose applying a decision tree to the statistical data to perform a cross correlation that determines whether the potential step is a false positive.  However, Pattillo discloses the application of a decision tree to statistical data by performing a cross correlation between gathered data and statistical information with result outcomes [Paragraph [0011], particularly – “Accordingly, a set of x attributes is found for which corresponding data gives a highest score, the score being a function of data attributes, such as support and purity of outcome.  This is accomplished by gathering from raw data pairwise statistics and building an attribute graph for an outcome "u", the raw data comprising information about the attributes of an object and its ultimate outcome. … all accepted groups are added to the precision decision tree, classified as outcome u.”].  It would have been obvious to use such a decision tree when evaluating whether or not accelerometer data indicates that a step has been 

Regarding Claim 2, Plasterer discloses that the statistical data comprises at least one of a mean, a variance, an energy in band, a zero cross count, a maximum, and a minimum of the multi-axis accelerometer data [Paragraph [0024] – “FIG. 2 is a block diagram illustrating a process for counting a user's steps performed by the step count component 112 in the MCU 106.  In one embodiment, the process may begin by deriving amplitudes from the raw sensor data (block 200).  A series of amplitudes over time include values that may vary widely.  According to one aspect of the exemplary embodiment, in order to reduce extraneous amplitudes, the step count component 112 may further normalize or smooth the amplitudes using a current amplitude and at least one previous amplitude to generate smoothed amplitudes.  The step count component 112 may then detect peaks and troughs from the smoothed amplitudes, as described further below.”].

Regarding Claim 3, the combination of Plasterer and Pattillo would disclose executing a configuration phase for the electronic device prior to determining whether the potential step represented by the multi-axis accelerometer data is a false positive, wherein the configuration phase comprises:
collecting a plurality of multi-axis accelerometer data for cases where a configuration step taken by the user is a false positive, and for cases where the configuration step taken by the user is an actual step; and
Building the decision tree before system use in order to more accurately determine real versus false steps.].

Regarding Claim 4, the combination of Plasterer and Pattillo would disclose that the cross correlation mechanism comprises a machine learning process mechanism [Building the decision tree before system use in order to more accurately determine real versus false steps.].

Regarding Claim 5, the combination of Plasterer and Pattillo would disclose storing the updated decision tree onto an application specific integrated processor that performs at least the determination of the false positive as well as the execution of the configuration phase [Paragraph [0018] of Plasterer – “FIG. 1 illustrates a system for implementing a pedometer in a low-power device.  The system 100 may include a portable device 102 that includes one or more the accelerometers 104, a low-computation processor, such as a MicroController Unit (MCU) 106, coupled to the accelerometer 104, a central processing unit (CPU) 108 coupled to the MCU 106, and a display 120 that is coupled to the CPU 108.”].

Regarding Claim 6, the combination of Plasterer and Pattillo would disclose determining a position of the electronic device from the multi-axis accelerometer data [Paragraph [0020] of Plasterer – “The accelerometer 104 may comprise a MEMS accelerometer (e.g., a 3-axis accelerometer from ST Microelectronics) that may be used to measure information such as position, motion, tilt, shock, and vibration for use by the MCU 106.  Any other type of inertial sensor may also be used.”]; and wherein the decision tree is also applied to the position of the electronic device [Building the decision tree before system use in order to more accurately determine real versus false steps.].

Regarding Claim 9, the modified teachings of Plasterer per the explanation above in regards to Claim 8 would disclose setting the threshold number and the given period of time based upon user input [The person who sets the minimum step rate value.].

Regarding Claim 16, Plasterer discloses a method of counting steps taken by a user of an electronic device, the method comprising:
receiving accelerometer data representing a potential step taken by the user of the electronic device [Fig. 1 – Accelerometer(s) 104, Sensor Data (x,y,z) 116, and Step Count 112];
determining whether the potential step represented by the accelerometer data is a false positive by calculating statistical data from the accelerometer data [Abstract – “Methods and systems for determining a user's steps in portable device include deriving amplitudes from raw sensor data; comparing the amplitudes to an amplitude threshold, and counting a step when one of the amplitudes exceeds the amplitude threshold to obtain a step count; determining a current gait type based on the step count; dynamically adjusting the amplitude threshold in order to reduce effects of swinging movements and false steps”]; and
if the potential step is not a false positive, performing a step detection process to determine whether the potential step is a countable step [Abstract – “applying a post filter to the step count based on time between steps and a minimum number of prior consecutive steps to derive a filtered step count that reduces false readings due to short bursts of rapid movement by the user.”] by:
determining a magnitude of the accelerometer data to produce first intermediate data [Paragraph [0024] – “In one embodiment, the process may begin by deriving amplitudes from the raw sensor data (block 200).”];
filtering the first intermediate data to produce second intermediate data [Paragraph [0024] – “According to one aspect of the exemplary embodiment, in order to reduce extraneous amplitudes, the step count component 112 may further normalize or smooth the amplitudes using a current amplitude and at least one previous amplitude to generate smoothed amplitudes.”];
detecting peaks within the second intermediate data to produce third intermediate data [Paragraph [0024] – “The step count component 112 may then detect peaks and troughs from the smoothed amplitudes, as described further below.”];
performing an elaboration on the third intermediate data to produce fourth intermediate data [Paragraph [0025] – “The amplitudes are compared to an amplitude threshold, and a step is counted when one of the amplitudes exceeds the amplitude threshold to obtain a step count (block 202).”];
Paragraph [0026] – “The step count component 112 also attempts to reduce false peaks in the amplitudes by using the step count to determine a gait type of the user (block 204).  The gait type is then used to dynamically adjust the amplitude threshold in order to reduce effects of swinging movements and false steps (block 206).”Paragraph [0027] – “The step count component 112 may further apply a post filler to the step count based on time between steps and a minimum number of prior consecutive steps to derive a filtered step count 118 that reduces false readings due to short bursts of rapid movement by the user”];
incrementing a step counter if the potential step is a countable step [Paragraph [0027] – “outputs a filtered step count 118 (block 208).”];
wherein performance of the debouncing operation step includes counting a number of steps registered, and if the number of steps registered is equal to or exceeds a threshold number, then the potential step is a countable step, such that the step counter is equal to a total number of countable steps [Paragraphs [0054]-[0057] and Paragraphs [0079]-[0082]].
Plasterer fails to disclose that the debouncing operation step excludes potential steps falling below the minimum count threshold number.  However, Pasolini discloses a step thresholding operation in which potential steps falling below a minimum count threshold are discarded as false steps instead of being added to a true step count total [See Paragraphs [0005], [0008], [0024]-[0025], and [0033].  Paragraph [0033] – “If the number of valid control steps N.sub.VC is smaller than the second threshold number N.sub.T2 (output NO from block 260), the first condition of regularity is not satisfied, and the first regularity test indicates that there has not yet been identified a sequence of steps corresponding to a sufficiently regular gait, and hence the control unit 5 acquires once again a new sample of the acceleration signal A.sub.Z (block 200), without the total number of valid steps N.sub.VT being incremented.”].  It would have been obvious to discard steps below the minimum step count threshold because those motions could correspond to movements that are not actual steps (picking up the device, standing up, putting on shoes, movements during periods of rest instead of walking/running, etc.).
Plasterer also fails to disclose performing a calibration process comprising:
collecting a plurality of accelerometer data for cases where a configuration step taken by the user is known to be a false positive, and for cases where the configuration step taken by the user is known to be an actual step; and
forming a decision tree using a cross correlation mechanism, the decision tree to determine whether a potential step taken by the user is an actual step; and

However, Pattillo discloses the application of a decision tree to statistical data by performing a cross correlation between gathered data and statistical information with result outcomes [Paragraph [0011], particularly – “Accordingly, a set of x attributes is found for which corresponding data gives a highest score, the score being a function of data attributes, such as support and purity of outcome.  This is accomplished by gathering from raw data pairwise statistics and building an attribute graph for an outcome "u", the raw data comprising information about the attributes of an object and its ultimate outcome. … all accepted groups are added to the precision decision tree, classified as outcome u.”].  It would have been obvious to use such a decision tree when evaluating whether or not accelerometer data indicates that a step has been taken because doing so would have been advantageous in minimizing the number of falsely counted steps.

Regarding Claim 17, Patillo discloses that the cross correlation mechanism comprises a machine learning process [Paragraph [0011], particularly – “Accordingly, a set of x attributes is found for which corresponding data gives a highest score, the score being a function of data attributes, such as support and purity of outcome.  This is accomplished by gathering from raw data pairwise statistics and building an attribute graph for an outcome "u", the raw data comprising information about the attributes of an object and its ultimate outcome. … all accepted groups are added to the precision decision tree, classified as outcome u.”].

	Claims 11-13, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plasterer et al. (US 20150127290 A1)[hereinafter “Plasterer”], Patillo (US 20130212058 A1), Pasolini et al. (US 20070143069 A1)[hereinafter “Pasolini”], and Masui et al. (US 20120212288 A1)[hereinafter “Masui”].
Regarding Claims 11 and 20, Plasterer discloses that the step detection process is performed using fixed point values [Paragraph [0029] – “According to one aspect of the exemplary embodiment, all calculations performed by the step count component 112 use fixed-point arithmetic rather than floating point arithmetic, which the MCU 106 may be incapable of due to low processing power.”] but fails to disclose that the filtering includes using a second order bandpass filter.  However, Masui discloses that second order bandpass filters are known types of signal filter [See Paragraph [0006]].  It would have been obvious to use such a filter to reduce the influence of noise and rapid movements when counting steps.

Regarding Claims 12 and 21, Plasterer fails to disclose that the filtering includes using a fifth order bandpass filter, where the step detection process is performed using floating point values.  However, Masui discloses that fifth order bandpass filters are known types of signal filter [See Paragraph [0006]].  It would have been obvious to use such a filter to reduce the influence of noise and rapid movements when counting steps.  Regarding the use of floating point values in the analysis, it would have been obvious to use floating point values in place of fixed point values in order to obtain more accurate analysis results.

Regarding Claim 13, the combination of Plasterer and Masui would disclose setting filter coefficients and filter type of the fifth order bandpass filter based upon user input [The filter designer of the filter from Masui].

	Claims 14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Plasterer et al. (US 20150127290 A1)[hereinafter “Plasterer”], Pasolini et al. (US 20070143069 A1)[hereinafter “Pasolini”], Patillo (US 20130212058 A1), and Collin et al. (US 20160377427 A1)[hereinafter “Collin”].
Regarding Claims 14 and 22, Plasterer fails to disclose that determination of the magnitude of the multi-axis accelerometer data includes application of coordinate rotation digital computing to the multi-axis accelerometer data.  However, Collin discloses that coordinate rotation digital computing was a known manner of identifying the orientation of an accelerometer [See Paragraph [0010]].  It would have been obvious to use coordinate rotation digital computing when counting steps in order to be able to identify which accelerometer data corresponds to movement in the forward/backward direction versus upward/downward direction.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    715
    792
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees for two reasons.  First, performing an evaluation of whether or not a threshold step rate is met would include counting the number of steps taken and determining if a threshold number has been recorded in a corresponding time period (see instant Claim 8).  Second, Plasterer explicitly discloses performing the recited step count evaluation [Paragraphs [0054]-[0057]].

Response to Arguments
Applicant argues:
	Plasterer fails to disclose the amended claimed subject matter.
Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879.  The examiner can normally be reached on 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on (571) 272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865